Citation Nr: 0524486	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-24 914A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to February 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In that 
decision, the RO denied the veteran's petition to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.

For the reasons explained below, the Board will grant the 
petition to reopen, and REMAND the reopened claim to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In July 1990, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.  Although 
notified of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal.

2.  Some of the additional evidence received since that July 
1990 decision, however, is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim-the existence of a psychiatric disorder-and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1990 decision denying the claim for 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R §§ 20.1100(a), 
20.1104, 20.1105 (2004).

2.  The evidence received since that July 1990 decision is 
new and material and, therefore, is sufficient to reopen the 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  Then, if new and 
material evidence has been submitted, the Board may proceed 
to evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In the present case, the Board denied the veteran's claim for 
service connection for a psychiatric disorder in July 1990.  
The veteran was notified of the Board's decision and 
instructed as to his procedural and appellate rights, but did 
not timely appeal.  The unappealed July 1990 decision became 
final and binding based on the evidence then of record.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 
20.1105 (2004).

In its July 1990 decision, the Board noted that the veteran 
was treated in service for mild anxiety due to situational 
stress, and found that these symptoms were acute and 
transitory and resolved without residual disability.  The 
Board also noted that the veteran had been diagnosed with 
bipolar disorder, but found that this disorder, first 
reported many years after service, was not etiologically 
related to the symptoms treated therein.  The Board also 
wrote, in reference to the VA examination preceding its 
decision: "Significantly, the VA psychiatrist who examined 
the veteran in January 1984 found no evidence of a 
psychiatric disorder."  Thus, one of the bases for the last 
final denial of the veteran's claim for service connection 
for a psychiatric disorder was that, other than the bipolar 
disorder found not to be related to service, he did not have 
a current psychiatric disorder.  The existence of a current 
disorder is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As explained in an August 2002 Report of Contact (VA Form 
119), the veteran's September 2001 Authorization and Consent 
to Release Information to VA (VA Form 21-4142), which gave VA 
permission to obtain the veteran's Social Security 
Administration (SSA) records, was treated as a petition to 
reopen his previously denied claim for service connection for 
a psychiatric disorder.  38 C.F.R. § 3.156, pertaining to new 
and material evidence, was amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) as to claims received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001).  Because the veteran's petition to reopen was received 
after this date, the amended version of 38 C.F.R. § 3.156(a) 
(2004), providing a new definition of new and material 
evidence, applies to it.  According to the revised 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decisionmakers, and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must not be cumulative or redundant of 
evidence previously on file at the time of the last denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

The evidence received since the Board's July 1990 denial 
includes the above-mentioned SSA disability determination.  
The SSA found the veteran to be disabled with a primary 
disability of affective disorder.  The SSA made its decision 
in 1988, but the decision and its attached records were not 
requested by VA until December 2001 and were received after 
that date.  One of the medical records on which this finding 
was based was a March 1984 VA Hospital Discharge Summary-
apparently not before the Board at the time of its July 1990 
decision-which diagnosed the veteran with adjustment 
disorder with depression and mixed personality disorder with 
paranoid, histrionic and dependent features.  There is also 
an October 1985 discharge summary that diagnoses the veteran 
with chronic depression.  In addition, a January 2002 letter 
from Dr. "F.R.", who signed for Dr. "N.N.", states that 
the veteran had been treated at the Western Tidewater Mental 
Health Center for at least a year and a half, and had been 
diagnosed with "296.20 and 309.81," apparently a reference 
to major depressive disorder and Post-traumatic stress 
disorder (PTSD).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)), at 167 (296.2x, 
Major Depressive Disorder, Single Episode), 209 (PTSD).

Thus, there is evidence received after the Board's July 1990 
that indicates that the veteran has at least one psychiatric 
disorder other than the bipolar disorder previously found 
unrelated to service.  Consequently, this new evidence 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the presence of a current psychiatric 
disorder, the lack of which that was at least one of the 
bases of the most recent denial of the veteran's claim.  In 
addition, the diagnoses of current psychiatric disorders in 
the VA records attached to the SSA determination are 
supported by an accurate recitation of the clinical evidence, 
see Black v. Brown, 5 Vet. App. 177, 180 (1995), and 
therefore constitute competent evidence that raises a 
reasonable possibility of substantiating the claim, 
particularly in light of the psychiatric symptoms experienced 
by the veteran during service.  As to the January 2002 
private physician letter, it does not refer to the clinical 
evidence underlying its conclusions, and these records will 
have to be sought on remand, as discussed below.

Thus, as indicated by the above analysis, the evidence 
received since the Board's July 1990 denial of the veteran's 
claim for service connection for a psychiatric disorder is 
new and material, and therefore warrants reopening the 
veteran's claim.


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder is granted.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), states that VA will provide a medical 
examination or obtain a medical opinion if the evidence 
reflects the existence of a current disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Here, as explained above, 
there is competent evidence that the veteran currently has at 
least one psychiatric disorder.  There are also multiple 
references in the SMRs to psychiatric problems such as 
anxiety and situational stress.  Consequently, a VA 
examination is needed to determine the nature of the 
veteran's current psychiatric disorder or disorders, and 
whether such a disorder or disorders are related to the 
veteran's in-service psychiatric problems or otherwise 
related to service.

In addition, as noted, the January 2002 private physician 
letter did not cite any clinical evidence in support of the 
statement that the veteran suffers from two psychiatric 
disorders, or describe the current disorders in any detail.  
Consequently, the treating physician should be asked to 
elaborate on the diagnosis and to provide the clinical 
records relating to the veteran's psychiatric treatment.

In addition, the VCAA and its implementing regulations 
redefine VA's obligations with respect to its duty to assist 
and include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  The RO's August 2002 VCAA letter regarding 
the veteran's petition to reopen his claim for service 
connection for a psychiatric disorder did not indicate the 
respective responsibilities of the RO and the veteran in 
obtaining Federal and non-Federal records.  Nor did it state 
clearly that the veteran should provide any evidence in his 
possession regarding his claim.  Now that the claim has been 
reopened and is to be considered on a de novo basis, a VCAA 
letter outlining respective duties and responsibilities 
should be sent to assure compliance with all legal 
precedents.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to making any further 
determination on the merits, inform the 
veteran of the application of the VCAA to 
his claim for service connection for a 
psychiatric disorder on a de novo basis.

2.  Ask the veteran to complete and 
return the appropriate releases for the 
medical records of Drs. "N.N." and/or 
"F.R." of the Western Tidewater Mental 
Health Center.  Then, request that they 
provide all clinical records relating to 
the veteran's psychiatric treatment.

3.  Also ask the veteran to provide the 
names and addresses for any other private 
clinical sources and approximate dates of 
treatment or evaluation of any 
psychiatric disorder since January 2002.  
Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.

4.  After any additional evidence has 
been obtained, and whether or not records 
are obtained, schedule the veteran for a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder present.  The claims 
folder must be made available to the VA 
examiner, and the examiner is asked to 
review the claims folder, including all 
diagnoses of psychiatric disorders, and 
indicate that such review has taken 
place.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should first identify the 
nature of any psychiatric disorder or 
disorders the veteran currently has.  
Then, for any identified psychiatric 
disorder, indicate whether it is at least 
as likely as not that the disorder is 
related to the psychiatric problems the 
veteran experienced during service, or is 
otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.  If 
no psychiatric disorder is clinically 
established, that too should be set forth 
in the claims file.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


